DETAILED ACTION
This Office Action is in response to Applicant’s application 17/120,981 filed on December 14, 2020 in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 14, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a method of manufacturing a display device, comprising: providing a preliminary display device comprising: a first area including a first stack structure of the display device, the first area having a first thickness, and a second area including a second stack structure of the display device which is different from the first stack structure and has a second thickness smaller than the first thickness and irradiating a laser beam onto the preliminary display device using a laser unit to form a beam irradiation line corresponding to an outer edge of the display device, wherein the irradiating of the laser beam comprises: a first irradiation process which irradiates the laser beam using the laser unit under a first driving condition to provide a first portion of the beam irradiation line which corresponds to the outer edge of the display device at the first area; after the first irradiation process, a first rest process which stops driving of the laser unit and changes the first driving condition of the laser unit to a second driving condition which is different from the first driving condition; and after the first rest process, a second irradiation process which irradiates the laser beam using the laser unit under the second driving condition of the laser unit to provide a second portion of the beam irradiation line which corresponds to the outer edge of the display device at the second area.
Regarding claim 14 the prior art fails to disclose a method of manufacturing a display device, comprising: providing a preliminary display device comprising: a first area including a first stack structure of the display device, the first area having a first thickness, and a second area including a second stack structure of the display device which is different from the first stack structure and has a second thickness smaller than the first thickness, and irradiating a laser beam onto the preliminary display device using a laser unit to form a beam irradiation line corresponding to an outer edge of display device, wherein the irradiating of the laser beam comprises: a first irradiation process which irradiates the laser beam using the laser unit under a first driving condition of the laser unit to provide a first portion of the beam irradiation line which corresponds to the outer edge of the display device at the first area; after the first irradiation process, a first rest process which stops driving of the laser unit; after the first rest process, a second irradiation process which irradiates the laser beam under a second driving condition of the laser unit which is different from the first driving condition of the laser unit to provide a second portion of the beam irradiation line which corresponds to the outer edge of the display device at the second area, and performing each of the first irradiation process, the first rest process and the second irradiation process n times (where ‘n’ is a natural number equal to or greater than 2), to provide the beam irradiation line having a plurality of line widths, wherein the beam irradiation line having the plurality of line widths provided by performing each of the first irradiation process, the first rest process and the second irradiation process n times comprises: the first portion of the beam irradiation line having a first line width, and the second portion of the beam irradiation line including: a rear portion having a second line width different from the first line width, and a boundary portion which connects the first portion to the rear portion, the boundary portion having a third line width which is smaller than the first line width and larger than the second line width.
Claims 2-13 and 15-19 depend directly or indirectly on claims 1 or 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893